Case 1:15-cv-02739-LAP Document 241-1 Filed 12/17/20 Page 1 of 3
        Case 1:15-cv-02739-LAP Document 241-1 Filed 12/17/20 Page 2 of 3


                                                                   King & Spalding LLP
                                                                   1185 Avenue of the Americas, 34th Floor
                                                                   New York, NY 10036-4003
                                                                   Tel: +1 212 556 2100
                                                                   Fax: +1 212 556 2222
                                                                   www kslaw.com

                                                                   Laura Harris
                                                                   Partner
                                                                   Direct Dial: +1 212 790 5360
                                                                   Direct Fax: +1 212 556 2222
                                                                   lharris@kslaw.com




 December 2, 2020


 Michael A. Paskin                                 Robert J. Giuffra, Jr.
 Damaris Hernández                                 Sergio J. Galvis
 Cravath, Swaine & Moore LLP                       Joseph E. Neuhaus
 Worldwide Plaza                                   Elizabeth Cassady
 825 Eighth Avenue                                 Sullivan & Cromwell LLP
 New York, New York 10019-7475                     125 Broad Street
                                                   New York, NY 10004-2498


       Re:     Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U. v. Argentine
               Republic and YPF S.A., No. 1:15-CV-02739; Eton Park Capital Management,
               L.P., et al. v. Argentine Republic and YPF S.A., No. 1:16-CV-08569

Counsel,

       We write regarding your representations to the Court last week that discovery from
members of the Eskenazi family is essential to your affirmative defenses. Plaintiffs are continuing
in good faith to attempt to obtain documents and testimony from the Eskenazi family. As
previously explained, however, Plaintiffs have no control over the Eskenazis nor do Plaintiffs’
counsel represent them.

        We trust that Defendants are similarly pursuing the Letters Rogatory process they initiated.
Please describe in detail the efforts Defendants have undertaken to that end since the Court issued
the Letters Rogatory on October 6. The Republic of course stands on both sides of that process;
indeed, this is a unique situation where a defendant has issued Letters Rogatory to itself and is
fully in control of the execution thereof. In addition to explaining what the Defendants are doing
as the parties seeking discovery, Plaintiffs request that the Republic describe in detail the steps
undertaken by the Argentine Ministry of Foreign Affairs, International Trade and Worship to date
to process the Letters Rogatory and also provide an estimate of when the Republic expects to
transmit the executed requests back to Judge Preska.
       Case 1:15-cv-02739-LAP Document 241-1 Filed 12/17/20 Page 3 of 3

December 2, 2020
Page 2


                                         Sincerely,




                                         /s/ Laura Harris
                                         Laura Harris
                                         Partner
